Citation Nr: 9927016	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-36 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  

In January 1994, the RO denied the claim of entitlement to 
service connection for a bilateral knee disorder as secondary 
to a service-connected disability.  The veteran has perfected 
an appeal of this decision.  The original rating decision was 
issued by the Detroit, Michigan RO.  The veteran has 
subsequently moved to the Reno, Nevada RO area.  

The issue on appeal was originally before the Board in 
January 1997 when it was remanded for further evidentiary 
development.  

In July 1999 the RO affirmed the previous denial of 
entitlement to service connection for a bilateral knee 
disorder as secondary to a service-connected disability.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral knee disorder as secondary to a service-connected 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to for service connection for a 
bilateral knee disorder as secondary to a service-connected 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any knee 
disorders while the veteran was on active duty.  

The reports of VA examinations conducted in November 1951, 
December 1952 and March 1962 did not include any findings 
pertaining to any knee disorders.  

VA outpatient treatment records have been associated with the 
claims files.  The records show complaints of, diagnosis of 
and treatment for degenerative joint disease of the left knee 
beginning in January 1983.  An X-ray of the right knee 
conducted in July 1989 was interpreted as revealing 
degenerative changes of the right knee.  No etiology for the 
disorders was provided.  

On a treatment record dated in August 1993, it was reported 
that the veteran was of the opinion that as a result of knee 
pain and favoring of the right knee, he developed 
degenerative changes.  The impression was that the veteran 
had a history of degenerative joint disease.  An October 1997 
X-ray report included the impression of moderately advanced 
osteoarthritis of the knees bilaterally with slightly more 
advanced changes in the left knee.  

A private hospitalization record dated in March 1984 included 
the diagnosis of degenerative arthritis of both knees.  

A VA hospitalization record for a period of hospitalization 
from September to October 1986 included a diagnosis of torn 
medial meniscus and severe osteoarthritis of the left knee.  




The report of a November 1997 VA examination has been 
associated with the claims files.  The veteran reported that 
he first had lower extremity problems in-service when he was 
treated for phlebitis.  His actual knee symptoms began in the 
mid 1980's and by 1985 he was diagnosed as having a torn 
meniscus and osteophytes involving the left knee.  The 
veteran opined that phlebitis was the cause of his knee 
arthritis and that a malfunctioning left knee increased the 
right knee symptomatology.  The diagnosis from the 
examination was osteoarthritis of both knees, right worse 
than left.  

An addendum to the November 1997 VA examination was 
promulgated in February 1999.  It was the examiner's opinion 
that there was no causal relationship between the veteran's 
service-connected disabilities and his knees, and there was 
no aggravation relationship between the service-connected 
disabilities and the knees.  

Service connection is in effect for abdominal-peroneal 
resection of the rectum (100%), status post resection of the 
small bowel (60%), probable thrombophlebitis of the left leg 
with varicose veins (30%) and thrombophlebitis of the right 
leg with varicose veins (10%).  Entitlement has been 
established to special monthly compensation under at the 
housebound rate  Entitlement has been granted for a special 
home adaptation.


Criteria

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In general, service connection may be presumed in the case of 
a veteran who served continuously for 90 days or more during 
a period of war, if degenerative arthritis was present to a 
compensable degree within a year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  38 U.S.C.A. § 1131.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  On the question of medical causation, a competent 
opinion of a medical professional is required.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  

The Board finds the claim of entitlement to service 
connection for a bilateral knee disorder as secondary to a 
service-connected disability to be not well-grounded.  

There is competent evidence of record demonstrating that the 
veteran currently has bilateral degenerative joint disease of 
the knees.  There were no complaints of, diagnosis of or 
treatment for any knee disorders included in the service 
medical records.  


There is no evidence of record demonstrating that the veteran 
had arthritis of the knees to a compensable degree within one 
year of discharge.  The earliest evidence of the presence of 
knee disorders was included in treatment records dated in the 
1980's which was more than 30 years after the veteran's 
discharge from active duty.  

The veteran has alleged that his bilateral knee disorder was 
caused by his service-connected disabilities.  However, no 
competent evidence has been associated with the claims file 
which links the currently existing knee disorder to any 
service-connected disability.  The examiner who conducted the 
November 1997 VA examination opined in a February 1999 
addendum to the examination that there was no causal or 
aggravation relationship between any of the veteran's 
service-connected disabilities and the development of a 
bilateral knee disorder.  

The veteran has reported that he was informed by several 
different doctors that his bilateral knee disorder was the 
result of gouty arthritis which the doctors opined was caused 
by the veteran's service-connected disabilities.  The Board 
finds; however, that such assertion, "filtered as it (is) 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

The only evidence of record which links the a bilateral knee 
disorder to a service-connected disability is the veteran's 
own testimony.  The veteran is found to be a lay person, 
however, and as such is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He is clearly making an assertion beyond his 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Although the Board considered and denied the appellant's 
claim of entitlement to service connection for a bilateral 
knee disorder as secondary to a service-connected disability 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  

This is because in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
bilateral knee disorders as secondary to service-connected 
disabilities.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim 
of entitlement to service connection for bilateral knee 
disorders as secondary to service-connected disabilities, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim for service connection for a bilateral 
knee disorder as secondary to a service-connected disability 
is not well grounded, the doctrine of reasonable doubt is not 
applicable to his case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the appellant fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretative, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a bilateral 
knee disorder as secondary to a service connected disability, 
VA has no duty to assist the veteran in developing his case.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral knee 
disorder as secondary to a service-connected disability, the 
appeal is denied. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

